DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This office action is in response to an amendment filed 5/20/2021.
 	Claims 1, 16-20, 31, 32, 35, 42 and 43 are pending. 
This application claims priority to US Provisional Application 62/270,165 filed 12/21/2015. 

Claim Assessment
	In reviewing the claims for allowance, a lack of clarity was observed as to the scope of claim 1 versus claim 43. Claim 1 and 43 are both drawn to SEQ ID NO:208 or 285. 
G*G*T*T*G* ACATCGTCTGC*C*T*G*T*(SEQ ID NO:208)
G* G* T*T*G* ACATCGTCTG"C*mC*T*G*T*(SEQ ID NO:285)
In these notations, “The nucleotides with * have a 2’-O-MOE modification; the nucleotides without * are 2’-deoxynucleosides and mC stands for 5-methylcytosine. The internucleoside linkages are phosphorothioate.”
	Hence, the recitation in claim 1, 16-20 and 31 do not properly limit claim 1. 

Claim Objections
Claim 16-19 are objected to under 37 CFR 1.75 as being a substantial duplicate of claim 1. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claim 16-19 read on claim 1 as duplicate claims. SEQ ID NO:208 and 285 comprise explicitly at least 10 contiguous 2’ deocynucleosides (the central region). These sequences are described as explictly having the activity recited in claim 19.
“In some embodiments, the antisense oligonucleotides targeting MAPT provided herein are gapmers, which have a central gap segment of contiguous 2′-deoxyribonucleotides, positioned between two wing segments on the 5′ and 3′ ends (also called 5′ wing and 3′ wing respectively). Such antisense oligonucleotides decrease tau mRNA and/or protein expression by activating RNAse H. The internucleoside linkage of gapmers can be phosphorothioate or phosphodiester linkages”
  
Claim 32 and 42 are objected to under 37 CFR 1.75 as being a substantial duplicate of claim 1. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m). Claim 32 and 42 simply describe the properties of SEQ ID NO:208 and 285.

Claim 43 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 1. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m). Claim 43 and 1 read on the same structure.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 31 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Claim 31 reads outside of claim 1 as requiring modifications that are outside of those explicitly present in claim 1. The sequences are limited to only 2’MOE.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Telephonic Interview
In a telephonic conversation with applicants on July 15, a proposal was made to amend claim 1 accordingly.  Applicants are preparing a supplemental amendment. 

Claim 1. An antisense oligonucleotide targeting microtubule-associated protein tau (MAPT) comprising a nucleobase sequence of: 
GGTTGACATC GTCTGCCTGT (SEQ ID NO: X 
wherein C in any of the nucleobase sequences is either cytosine or 5-methylcytosine, and wherein at least one nucleotide of the oligonucleotide has a 2'-modification, wherein at least one internucleoside linkage of the oligonucleotide is a phosphorothioate linkage; and wherein the oligonucleotide is capable of decreasing tau mRNA or protein expression level.

The amendment finds support in ¶ 0006, 0059, 0063. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA MARVICH whose telephone number is (571)272-0774.  The examiner can normally be reached on 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARIA MARVICH/            Primary Examiner, Art Unit 1633